[Cite as State v. Lough, 2021-Ohio-230.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                      GREENE COUNTY

 STATE OF OHIO                                   :
                                                 :
         Plaintiff-Appellee                      :   Appellate Case No. 2019-CA-66
                                                 :
 v.                                              :   Trial Court Case Nos. 2019-CR-175
                                                 :                       2019-CR-449
 ANGEL M. LOUGH                                  :
                                                 :   (Criminal Appeal from
         Defendant-Appellant                     :   Common Pleas Court)
                                                 :

                                            ...........

                                           OPINION

                           Rendered on the 29th day of January, 2021.

                                            ...........

MARCY A. VONDERWELL, Atty. Reg. No. 0078311, Assistant Prosecuting Attorney,
Greene County Prosecutor’s Office, Appellate Division, 61 Greene Street, Suite 200,
Xenia, Ohio 45385
       Attorney for Plaintiff-Appellee

CHARLES W. SLICER, III, Atty. Reg. No. 0059927, 426 Patterson Road, Dayton, Ohio
45419
      Attorney for Defendant-Appellant

                                           .............

HALL, J.
                                                                                       -2-




      {¶ 1} Angel M. Lough appeals from her conviction following guilty pleas to five

counts of second-degree felony aggravated trafficking in drugs and one count of fifth-

degree felony aggravated possession of drugs.

      {¶ 2} Lough advances two assignments of error. First, she contends the trial court

erred in imposing partially-consecutive sentences under R.C. 2929.14(C)(4) where the

record clearly and convincingly does not support its consecutive-sentence findings.

Second, she claims the trial court erred in failing to comply with R.C. 2929.11 and R.C.

2929.12 when imposing her sentence.

      {¶ 3} The record reflects that Lough pled guilty to one count of fifth-degree felony

aggravated possession of drugs with a forfeiture specification in Greene C.P. No. 2019-

CR-175. At the same time, she also pled guilty to five counts of second-degree felony

aggravated trafficking in drugs with forfeiture specifications in Greene C.P. No. 2019-CR-

449. In exchange for the pleas, the State agreed to dismiss additional charges in Case

No. 2019-CR-449 and indicated that it would recommend an aggregate prison sentence

of 10 years in the two cases. The trial court accepted the pleas and made a finding of

guilt during an August 23, 2019 plea hearing.

      {¶ 4} After hearing from respective counsel and giving Lough an opportunity to

make a statement, the trial court imposed a 12-month prison sentence in Case No. 2019-

CR-175. In Case No. 2019-CR-449, the trial court imposed five prison sentences of five

years each. It ordered the sentences on two counts (counts two and four) to be served

concurrently to each other. It also ordered the sentences on the remaining counts (counts

six, eight, and ten) to be served concurrently to each other. However, it ordered the
                                                                                         -3-


concurrent five-year sentences for counts two and four to be served consecutively to the

concurrent five-year sentences for counts six, eight, and ten. In accordance with the

recent Reagan Tokes law, the trial court then imposed a maximum term consisting of all

the minimum terms to be served consecutively, plus an additional 2.5 years, which was

equal to “fifty per cent of the longest minimum term or definite term for the most serious

felony being sentenced.” R.C. 2929.144(B)(2). The final result was an aggregate

indefinite sentence with a minimum term of 10 years and a maximum term of 12.5 years

(Sentencing Tr. at 13.) The trial court also advised Lough about her entitlement to early-

release consideration and about a rebuttable presumption that she would be released at

the expiration of her minimum 10-year term if she did not obtain early release.

       {¶ 5} Lough’s appointed appellate counsel filed a brief pursuant to Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), asserting the absence of

any non-frivolous issues for review. Lough also filed a pro se brief. Upon review, we found

one or more non-frivolous clerical errors in the trial court’s sentencing entry. On August

12, 2020, we granted the trial court a limited remand to file a nunc pro tunc judgment entry

to accurately set forth the sentence it imposed at sentencing. We also set aside appointed

counsel’s Anders brief and appointed new counsel for Lough. We directed new counsel

to raise any issues that new counsel believed to have arguable merit after the filing of the

trial court’s nunc pro tunc judgment entry.

       {¶ 6} The trial court filed its nunc pro tunc entry on September 1, 2020. The nunc

pro tunc entry was consistent with the sentence the trial court imposed during Lough’s

sentencing hearing. Following the nunc pro tunc entry, new appointed appellate counsel

filed a new appellate brief raising the two assignments of error set forth above.
                                                                                         -4-


       {¶ 7} In her first assignment of error, Lough challenges the trial court’s imposition

of partially-consecutive sentences. She acknowledges that the trial court made the

findings required under R.C. 2929.14(C)(4). She argues, however, that the record clearly

and convincingly fails to support a finding that the harm caused by two or more of her

multiple offenses was so great or unusual that no single prison term would suffice. Lough

also cites her lack of an adult felony record, the non-violent nature of her crimes, and her

untreated drug addiction as evidence that consecutive sentencing clearly and

convincingly was not supported by the record. Therefore, she asks us to vacate or modify

the partially-consecutive aspect of her sentences under R.C. 2953.08(G)(2).

       {¶ 8} In its judgment entry, the trial court found that “consecutive service is

necessary to protect the public from future crime or to punish the defendant and that

consecutive sentences are not disproportionate to the seriousness of the defendant’s

conduct and to the danger the defendant poses to the public and the court also finds the

following * * * At least two of the multiple offenses were committed as part of one or more

courses of conduct, and the harm caused by two or more of the multiple offenses so

committed was so great or unusual that no single prison term for any of the offenses

committed as part of any of the courses of conduct adequately reflects the seriousness

of the defendant’s conduct.” (September 1, 2020 nunc pro tunc judgment entry at 6.)

       {¶ 9} With regard to the nature of the harm caused, the trial court included the

following statement in its judgment entry: “During the Pre-sentence investigation

interview, the defendant minimizes her role in the offenses. This Court has been dealing

with the crisis of drug addiction for some time, and has recognized drug addiction is a

very difficult obstacle to overcome and often times results in death. The Defendant’s
                                                                                            -5-


actions [are] borderline catastrophic to the public, to wit: distributing toxic poison to human

beings for personal financial gain.” (Id.)

       {¶ 10} Similarly, during Lough’s sentencing hearing, the trial court characterized

the nature of the harm as follows:

              Certainly, and most importantly, the Court is dealing with a crisis of

       drug addiction, and that addiction is certainly fostered and furthered by

       those who traffic in drugs.

              Often these addictions of individuals result in death, so the nature of

       trafficking in drugs brings to this Court a very serious criminal offense.

              The magnitude of harm caused by this is virtually catastrophic to the

       public and is essentially way too serious for the court to ignore.

(October 17, 2019 Sentencing Tr. at 12.)

       {¶ 11} Upon review, we do not believe the record clearly and convincingly fails to

support Lough’s partially-consecutive sentences. In trial court Case No. 2019-CR-449,

Lough pled guilty to five counts of second-degree-felony aggravated drug trafficking. The

offenses involved selling methamphetamine to a confidential informant on separate

occasions over a period of months. In exchange for the plea, the State dismissed nine

other drug charges, including four second-degree felonies, two third-degree felonies, and

three fifth-degree felonies. As set forth above, the trial court effectively divided the five

convictions into two groups, imposing consecutive five-year prison terms for each,

resulting in an aggregate 10-year prison sentence.

       {¶ 12} Although Lough did not have an adult felony record, the presentence-

investigation report reflected that she did have a record that spanned a number of years.
                                                                                        -6-


As a juvenile, she was adjudicated unruly, placed on probation, and violated probation.

She also was adjudicated for drug possession, placed on probation, and violated

probation. Her juvenile record additionally reflected an adjudication for receiving stolen

property that resulted in probation. The PSI report further reflected a juvenile case

involving “behavioral problem/runaway” for which she received probation. As an adult,

Lough had a conviction for petty theft with a jail sentence. She also had a felony forgery

charge that was amended to a misdemeanor. After being found guilty and placed on

probation, Lough violated probation and had it revoked. She subsequently had a

conviction for possession of drug instruments. She served a partially-suspended jail

sentence and was placed on probation, which later was revoked. Lough also had several

other cases as both a juvenile and an adult that were dismissed for undisclosed reasons.

       {¶ 13} As for Lough’s claim that her current drug offenses were “non-violent,” we

do not disagree. We also have no reason to dispute her claim about having an untreated

drug addiction. The PSI report reflected, however, that Lough once received drug-

addiction treatment at a women’s recovery center but left the facility the same day she

went into it. In our view, these facts do not establish that the record clearly and

convincingly failed to support the trial court’s sentencing decision.

       {¶ 14} Lough’s final argument is that her drug trafficking did not cause great or

unusual harm because her drug sales in this case turned out to be to a confidential

informant who was working for the police. At least two other courts have rejected similar

arguments, finding sufficient harm to support the imposition of consecutive sentences

despite the fact that the defendant actually sold drugs to an informant.

       {¶ 15} In the first case, State v. Waxler, 6th Dist. Lucas No. L-16-1269, 2017-Ohio-
                                                                                         -7-


7536, the trial court “rejected Waxler’s attempt to downplay the harm caused by his

conduct based upon the fact that the crimes involved sales to law enforcement, finding

that Waxler’s intention was to provide guns and drugs to people in the community.” Id. at

¶ 15. On appeal, the Sixth District “agree[d] with the trial court that the harm stemming

from Waxler’s conduct centers on his intention to distribute drugs and firearms to his

community.” Id. at ¶ 16. In upholding the trial court’s consecutive-sentencing decision, the

Sixth District deemed “irrelevant” the fact that the defendant’s “customer turned out to be

a confidential informa[nt].” Id.

       {¶ 16} Likewise, in State v. Mason, 3rd Dist. Allen No. 1-19-74, 2020-Ohio-3505,

the defendant challenged the trial court’s consecutive-sentence finding about the harm

caused by his multiple offenses being so great or unusual that no single prison term

adequately would reflect their seriousness. The defendant argued that he merely made

four separate drug sales to a confidential informant, which did not justify consecutive

sentences. The Third District rejected his argument. Citing Waxler, the appellate court

noted that the “harm” from his conduct stemmed from his intention to distribute a

substantial amount of cocaine to his community notwithstanding the fact that he actually

made the sales to a confidential informant. Id. at ¶ 18-19. The Third District also noted

that the defendant’s four sales did not appear to be isolated incidents.1 Id. The same

appears to be true in Lough’s case. Based on our review of the record, we do not find that

it clearly and convincingly failed to support the trial court’s imposition of partially-


1 In both Waxler and Mason, the appellate courts also noted that the drug sales occurred
near schools. Although this fact makes a drug offense more egregious, it has no relevance
to Lough’s claim that there could not be any great or unusual harm because her sales
were to a confidential informant.
                                                                                       -8-


consecutive sentences.2 Lough’s first assignment of error is overruled.

      {¶ 17} In her second assignment of error, Lough contends her aggregate 10-year

sentence does not comply with the principles and purposes of sentencing under R.C.

2929.11(B). She also challenges the “adequacy” of the trial court’s consideration of the

statutory seriousness and recidivism factors under R.C. 2929.12. We find these

arguments to be unpersuasive.

      {¶ 18} Here the trial court indicated that it had considered the statutory policies

that apply to all felony sentences, including those set forth in R.C. 2929.11 and R.C.

2929.12. In State v. Jones, Ohio Slip Opinion No. 2020-Ohio-6729, __ N.E.3d __, the

Ohio Supreme Court recently determined that neither R.C. 2953.08(G)(2)(a) nor R.C.

2953.08(G)(2)(b) authorizes an appellate court to review whether the record supports a

sentence under R.C. 2929.11 or R.C. 2929.12. With regard to R.C. 2953.08(G)(2)(a), that

provision authorizes an appellate court to vacate or modify a sentence where the record

does not support certain enumerated statutory findings. But R.C. 2953.08(G)(2)(a)

“clearly does not provide a basis for an appellate court to modify or vacate a sentence if

it concludes that the record does not support the sentence under R.C. 2929.11 and



2 We note too that the record would support the imposition of consecutive sentences
based on a finding under R.C. 2929.14(C)(4)(a) that Lough committed one or more of the
multiple offenses in trial court Case No. 2019-CR-449 while she was awaiting trial or
sentencing in Case No. 2019-CR-175. Although the trial court did not make this finding,
the record reflects that Lough committed the drug-trafficking offenses in Case No. 2019-
CR-449 between April and July 2019. She was indicted on the felony aggravated drug
possession charge in Case No. 2019-CR-175 on March 22, 2019. Therefore, she was
under indictment and awaiting trial when she committed one or more of the multiple
offenses in Case No. 2019-CR-449, which itself was sufficient grounds for imposing
consecutive sentences.
                                                                                           -9-


2929.12 because * * * R.C. 2929.11 and 2929.12 are not among the statutes listed in the

provision.” Id. at ¶ 31. As for R.C. 2953.08(G)(2)(b), it permits an appellate court to vacate

or modify a sentence that is “contrary to law.” But a sentence is not “contrary to law” under

R.C. 2953.08(G)(2) simply because an appellate court is of the “view that the sentence is

not supported by the record under R.C. 2929.11 and 2929.12.” Id. at ¶ 39. Therefore,

pursuant to Jones, we have no authority to alter Lough’s sentence based on our own

analysis of the statutory considerations under R.C. 2929.11 and R.C. 2929.12. See also

State v. Bozarth, 2d Dist. Greene No. 2020-CA-21, 2021-Ohio-14, ¶ 19, citing Jones.

       {¶ 19} In any event, we also find Lough’s arguments to be unpersuasive on their

merits. With regard to the principles and purposes of sentencing, Lough’s specific

argument is that her sentence is not consistent with sentences imposed for similar crimes

committed by similar offenders. The cases she cites, however, involve dissimilar crimes.

See State v. Polley, 6th Dist. Ottawa No. OT-19-039, 2020-Ohio-3213 (involving a

sentence following a conviction for attempted murder and assault); State v. Leet, 2d Dist.

Montgomery No. 28670, 2020-Ohio-4592 (involving a sentence following convictions for

kidnapping and grand theft of a motor vehicle). A third case Lough cites, State v. Crossley,

2d Dist. Clark No. 2018-CA-121, 2019-Ohio-2938, did involve aggravated drug trafficking

and other charges in multiple cases that were disposed of together through guilty pleas.3

The trial court imposed an aggregate 12-year prison sentence consisting of partially

consecutive sentences. In exchange for the defendant’s guilty pleas, the State agreed to


3 In State v. Crossley, 2d Dist. Clark No. 2018-CA-121, 2020-Ohio-6639, this court
reopened the defendant’s appeal in one of the cases, which involved carrying a concealed
weapon, improperly handling firearms in a motor vehicle, and receiving stolen property.
The reopened appeal did not affect the case involving the aggravated drug trafficking
charges. Id. at ¶ 1 fn. 1 and ¶ 10.
                                                                                         -10-


dismiss another case and not to pursue additional charges based on a search warrant

that had been executed. Although Lough notes that firearms and drug paraphernalia were

found in the defendant’s home in Crossley, these additional facts do not demonstrate that

Lough’s aggregate 10-year sentence is “inconsistent” with the sentence imposed in

Crossley or that the defendants in the two cases were similar.

       {¶ 20} Finally, we see no grounds for modifying or vacating Lough’s sentence

based on the trial court’s consideration of the statutory seriousness and recidivism factors

under R.C. 2929.12. The trial court considered those factors, and we would not find that

the record clearly and convincingly failed to support the trial court’s application of them

even if the Ohio Supreme Court’s recent decision in Jones did not foreclose such review.

Lough’s second assignment of error is overruled.

       {¶ 21} The judgment of the Greene County Common Pleas Court is affirmed.

                                     .............



WELBAUM, J., concurs.

DONOVAN, J., concurs in judgment only.


Copies sent to:

Marcy A. Vonderwell
Charles W. Slicer, III
Hon. Stephen Wolaver